DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is being acknowledged and considered by the examiner.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh (U.S. Pat. App. Pub. No. 20030013250).
Koh discloses, as seen in Figure 8, a nonvolatile memory device with

    PNG
    media_image1.png
    234
    291
    media_image1.png
    Greyscale

(1) a floating gate layer (104b) formed within a floating gate trench (NO LABEL) in a substrate (100/118); 
a tunnel dielectric layer (102/114)) formed on sidewalls and a bottom of the floating gate trench (105B) and contacting a channel region (NO LABEL) at the bottom of the floating gate trench (NO LABEL); 
a control gate dielectric layer (124) formed over a top surface of the floating gate layer (105b); and  
a control gate layer (124) formed over a top surface of the control gate dielectric layer (122) (see Figure 8); 
(4) further comprising source (120) and drain (120) regions in the substrate (100) and laterally spaced from, and not in direct contact with, the floating gate layer (104b) and the control gate layer (122) (see Figure 8). 

Claims 1, 4-5 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pat. App. Pub. No. 2005/0199914).

(1) a floating gate layer (46a) formed within a floating gate trench (34) in a substrate (10); 
a tunnel dielectric layer (56) formed on sidewalls and a bottom of the floating gate trench (34) and contacting a channel region (104a) at the bottom of the floating gate trench (34); 
a control gate dielectric layer (62) formed over a top surface of the floating gate layer (46a); and  
a control gate layer (68a/70a) formed over a top surface of the control gate dielectric layer (62) (see Figures 2U-2V); 
(4) further comprising source (58) and drain (80) regions in the substrate (10) and laterally spaced from, and not in direct contact with, the floating gate layer (46a) and the control gate layer (68a/70a) (see Figures 2U-2V);
(5) further comprising: an interconnect-level dielectric layer (86) covering the substrate (10); and contact vias (96) in the interconnect-level dielectric layer (86) electrically coupled to the source region (58), the drain region (80) and the control gate layer (68a/70a) (see Figures 2U-2V);
(32) further comprising source and drain regions (80) located in the substrate (10) and having top surfaces that are coplanar with the top surface of the substrate (10) (see Figures 2U-2V).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 5 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over by Koh (U.S. Pat. App. Pub. No. 2003/0013250) in view of Chen et al. (U.S. Pat. App. Pub. No. 2005/0199914)
Koh teaches all the claimed limitations except for further comprising: an interconnect-level dielectric layer covering the substrate; and contact vias in the interconnect-level dielectric layer electrically coupled to the source region, the drain region and the control gate layer. However, Chen discloses, as seen in Figures 7A-7B, an array of floating gate memory cells with (5) further comprising: an interconnect-level dielectric layer (86) covering the substrate (10); and contact vias (96) in the interconnect-level dielectric layer (86) electrically coupled to the source region (58), the drain region (80) and the control gate layer (68a/70a) (see Figures 2U-2V); (32) further comprising source and drain regions (80) located in the substrate (10) and 
Koh and Chen are both analogous art because both are directed to a semiconductor devices including a floating gate and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Chen into Koh because they are from the same field of endeavor. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Koh and Chen since it has been held to be within the general skill of a worker in the art to select a specific semiconductor device as taught by Chen on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Koh (U.S. Pat. App. Pub. No. 2003/0013250) OR Chen et al. (U.S. Pat. App. Pub. No. 2005/0199914) in view of Wang (U.S. Pat. App. Pub. No. 2004/0248371).
Koh OR Chen teaches the above outlined features except for wherein the top surface of the floating gate layer is coplanar with a top surface of the substrate.  However, Wang discloses, as seen in Figure 1A, a floating-gate memory cell having trench structure with (3) wherein the top surface of the floating gate layer is coplanar with a top surface of the substrate (see Figure 1A).
Koh OR Chen and Wang are both analogous art because both are directed to a semiconductor devices including a floating gate and one of ordinary skill in the art OR Chen because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Koh OR Chen and Wang since it has been held to be within the general skill of a worker in the art to select a specific semiconductor device as taught by Wang on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 6-8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen et al. (U.S. Pat. App. Pub. No. 2005/0199914) in view of Hsieh (U.S. Pat. App. Pub. No. 2012/0080748).
Chen discloses, as seen in Figures 2U-2V, an array of floating gate memory cells with
 (6) a plurality of devices (22), wherein at least one of the plurality of devices (22) comprises a floating gate layer (46a) formed in a floating gate trench (34) formed within in the substrate (10) and located within a tunnel dielectric layer (56) contacting a channel region (104a) at a bottom surface of the floating gate trench (34) (see Figures 2U-2V); 
(7) wherein the plurality of devices (22) comprise: a first transistor structure (NO LABEL) comprising a first floating gate layer (46a-LEFT) formed within a first floating gate trench (34-LEFT) in a substrate (10), the first floating gate layer (46a-LEFT) having a first height (NO LAEBL); and a second transistor structure (NO LABEL) 
(8) further comprising a first patterned gate oxide layer (86) on a top surface of the first floating gate layer (46a-RIGHT) and a second patterned gate oxide layer (90) on a top surface of the second floating gate layer (46a-RIGHT), wherein the second gate oxide layer (90) is thicker than the first gate oxide layer (86) (see Figures 2U-2V);
 (21) a first device (NO LABEL), comprising: 
a first floating gate (46a-LEFT) formed a first floating gate trench (34) in a substrate (10) and having a first floating gate height and located within a first tunnel dielectric layer (56) containing a first channel region (104a) at a bottom of the first floating gate trench (34); and 
a first control gate (68a/70a-LEFT) formed on the first floating gate (46a-LEFT); and 
a second device (NO LABEL), comprising: 
a second floating gate (46a-RIGHT) formed in the substrate (10) and having a second floating gate height that is greater than the first floating gate height; and 
a second control gate (68a/70a-RIGHT) formed on the second floating gate (46a-RIGHT) (see Figures 2U-2V); 
(22) wherein the first control gate (68a/70a-LEFT) has a first control gate height and the second control gate (68a/70a-RIGHT) has a second control gate height that is substantially the same as the first control gate height (see Figures 2U-2V); 
(23) wherein first device (22) comprises a logic device and the second device (28) comprises a memory device (see [0043], [0044]. Figures 2N-3N).
Chen teaches all claimed limitations except for a first and second plurality of MOSFET devices; comprising a dynamic random access memory (DRAM) of a static random access memory (SRAM); wherein the first transistor structure comprises a higher switching speed than the second transistor structure; wherein the second transistor structure comprises a higher charge storage capacity than the first transistor structure; wherein first MOSFET device comprises a logic device and the second MOSFET device comprises a memory device.  However, Hsieh discloses, as seen in Figure 2, a trench MOSFET having (6); (7)… wherein the plurality of MOSFET devices (220) (see [0027]. Figure 2); (21) a first metal oxide semiconductor field effect transistor (MOSFET) device (220); a second metal oxide semiconductor field effect transistor (MOSFET) device (220) (see [0027]. Figure 2); (23) wherein first MOSFET device (220)….and the second MOSFET device (220) (see [0027]. Figure 2).
Chen and Hsieh are both analogous art because both are directed to a semiconductor devices including a floating gate and control gate and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Hsieh into Chen because they are from the same field of endeavor. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective .

Claims 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen et al. (U.S. Pat. App. Pub. No. 2005/0199914) in view of Hsieh (U.S. Pat. App. Pub. No. 2012/0080748) and further in view of Wang (U.S. Pat. App. Pub. No. 2005/0169041).
Chen and Hsieh teaches all the claimed limitations except for further comprising: a second tunnel dielectric layer formed in a second floating gate trench in the substrate, the second floating gate being formed on the second tunnel dielectric layer; wherein the first floating gate trench has a first depth in a range from 50 nm to 400 nm and the second floating gate trench has a second depth in a range from 100 nm to 600 nm;  wherein an upper surface of the first floating gate is substantially coplanar with a surface of the substrate, and an upper surface of the second floating gate is substantially coplanar with the surface of the substrate; further comprising: a first control gate dielectric layer formed on the upper surface of the first floating gate, the first control gate being formed on the first control gate dielectric layer; and a second control gate dielectric layer formed on the upper surface of the second floating gate, the second control gate being formed on the second control gate dielectric layer; wherein the first control gate dielectric layer comprises a first gate oxide layer having a (24) further comprising: a second tunnel dielectric layer (45) formed in a second floating gate trench (NO LABEL) in the substrate (40), the second floating gate (20) being formed on the second tunnel dielectric layer (45) (see Figure 1F); (26) wherein an upper surface of the first floating gate (20) is substantially coplanar with a surface of the substrate (40), and an upper surface of the second floating gate (20) is substantially coplanar with the surface of the substrate (40) (see Figure 1F); (27) further comprising: a first control gate dielectric layer (34) formed on the upper surface of the first floating gate (20), the first control gate (10) being formed on the first control gate dielectric layer (34); and a second control gate dielectric layer (34) formed on the upper surface of the second floating gate (20), the second control gate (10) being formed on the second control gate dielectric layer (20) (see Figure 1F); (28) wherein the first control gate dielectric layer (29) wherein a top surface of the floating gate layer (20) is coplanar with a top surface of the substrate (40), and wherein the tunnel dielectric layer (45) comprises a top surface located within a horizontal plane including the top surface of the floating gate layer (20) (see Figure 1F); (30) wherein the least one of the plurality of MOSFET devices comprises source and drain regions (22) located in the substrate (40) and laterally spaced from, and not in direct contact with, the floating gate layer (20) and the control gate layer (10) (see Figure 1F); (31) wherein the least one of the plurality of MOSFET devices comprises source and drain regions (22) located in the substrate (40) and having top surfaces that are coplanar with the top surface of the floating gate layer (20) (see Figure 1F).
Chen, Hsieh and Wang are analogous art because both are directed to a semiconductor devices including a floating gate and control gate and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Wang into Chen and Hsieh because they are from the same field of endeavor. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Chen, Hsieh and Wang since it has been held to be within the general skill of a worker in the art to select a specific semiconductor device such MOSFET as taught by Wang on the basis of its suitability for the intended use as a matter of obvious design choice. Even, Chen, Hsieh and Wang do not explicitly describe wherein the second gate oxide . 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        February 17, 2022